Exhibit 10.1
 
 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made effective as of the 30th day of January, 2013
(the “Effective Date”).


AMONG:


GREEN DRAGON WOOD PRODUCTS, INC., having an address at Unit 312, 3rd Floor, New
East Ocean Centre, 9 Science Museum Road, Kowloon, Hong Kong ("Employer");


AND


KWOK LEUNG LEE, an individual having an address at c/o Green Dragon Wood
Products, Inc., Unit 312, 3rd Floor, New East Ocean Centre, 9 Science Museum
Road, Kowloon, Hong Kong (“Employee”)


WHEREAS, Employee has agreed to continue to serve as an Employee of Employer,
and Employer has agreed to hire Employee as such, pursuant to the terms and
conditions of this Employment Agreement (the “Agreement”).


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and Employer hereby agree as follows:


ARTICLE 1
EMPLOYMENT


Employer hereby affirms, renews and extends the employment of Employee as
President, Chief Financial Officer, Treasurer, Secretary, Principal Executive
Officer, and Principal Financial and Accounting Officer and Employee hereby
affirms, renews and accepts such employment by Employer for the “Term” (as
defined in Article 3 below), upon the terms and conditions set forth herein.


ARTICLE 2
DUTIES


During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability, under the direction and supervision of the Board of
Directors of Employer and shall use his best efforts to promote the interests
and goodwill of Employer, and any affiliates, successors, assigns, parent
Employers, subsidiaries, and/or future purchasers of Employer. Employee shall
render such services during the Term at Employer’s principal place of business
or at such other place of business as may be determined by the Board of
Directors of Employer, as Employer may from time to time reasonably require of
him, and shall devote all of his business time to the performance thereof.
Employee shall have those duties and powers as generally pertain to each of the
offices of which he holds, as the case may be, subject to the control of the
Board of Directors.




 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TERM


The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of three (3) years, as may be extended or earlier
terminated pursuant to the terms and conditions of this Agreement.


ARTICLE 4
COMPENSATION
Salary


4.1  
For Employee’s services hereunder, the Employer shall pay to Employee
compensation at the annual rate of Four Hundred Eighty-Seven Thousand Hong Kong
Dollars (HKD487,500) commencing on the execution of this Agreement (the “Base
Salary”).  The compensation shall be payable in equal installments and be paid
bi-weekly.



Shares of Common Stock


4.2  
On the Effective Date, Employer shall issue to Employee 2,000,000 shares of the
Employer’s series A convertible preferred stock (the “Series A Preferred
Stock”), to be convertible, at the option of the holder, in three equal parts,
with one-third being convertible on each of the first, second and third
anniversary of this Agreement, respectively. Each share of Series A Preferred
Stock shall carry 50 votes and shall be convertible into 50 shares of Employer’s
common stock.



4.3  
Notwithstanding the rights to conversion outlined in Section 4.2 above, upon the
occurrence of either (i) the Employer attaining an audited net income of
$500,000 in the fiscal year ended March 31, 2014 or the Employer attaining an
audited gross revenue of $17,500,000 in the fiscal year ended March 31, 2014, or
(ii)  the Employer attaining an audited net income of $750,000 in the fiscal
year ended March 31, 2015 or the Employer attaining an audited gross revenue of
$20,000,000 in the fiscal year ended March 31, 2015 and (iii) the market price
of the Employer’s Common Stock on the date of conversion is equal to greater
than $0.25, all shares of  Series A Preferred Stock held by each holder shall
immediately be convertible.

 
4.4  
If prior to the third anniversary of the holder’s employment, there is a sale,
conveyance or disposition of all of the assets of the Employer, an effectuation
by the Employer of a transaction or series of related transactions in which more
than 50% of the voting power of the Employer is disposed of, or a consolidation,
merger or other business combination of the Employer with or into any other
individual, corporation, limited liability company, partnership, association,
trust or other entity or organization where the Employer is not the survivor,
then the holder shall be entitled to convert all shares of Series A Preferred
Stock then owned as of such date.

 
Benefits


4.5           Such participation shall be subject to the terms of the applicable
plan documents, Employer’s generally applicable policies, and the discretion of
the Board of Directors or any administrative or other committee provided for in,
or contemplated by, such plan.
 
 
2

--------------------------------------------------------------------------------

 
 
Expense Reimbursement


4.6           


Bonus


4.7           Employee shall be eligible to earn a cash bonus during the
Employment Term at the discretion of the Employer’s Board of Directors, or if
the Board organizes a compensation committee, such committee. Employee’s bonus,
if any, shall be subject to all applicable tax and payroll withholdings.



ARTICLE 5
OTHER EMPLOYMENT


Except as may otherwise be provided for herein, during the Term of this
Agreement, Employee shall devote substantially all of his business and
professional time and effort, attention, knowledge, and skill to the management,
supervision and direction of Employer’s business and affairs as Employee’s
highest professional priority. Except as provided below, Employer shall be
entitled to all benefits, profits or other issues arising from or incidental to
all work, services and advice performed or provided by Employee. Nothing in this
Agreement shall preclude Employee from devoting reasonable periods required for:


 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of Employer,
provided that Employee must obtain the written consent of Employer;



 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of Employer), to government, industrial, and
academic panels where it does not conflict with the interests of Employer; and



 
(c)
managing his personal investments or engaging in any other non-competing
business;



provided that such activities do not materially interfere with the regular
performance of his duties and responsibilities under this Agreement.


ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS


Confidential Information


6.1           Employee shall not, in any manner, for any reasons, either
directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known in the  wood industry  or otherwise made public by Employer which affects
or relates to Employer’s business, finances, marketing and/or operations,
research, development, inventions, products, designs, plans, procedures, or
other data (collectively, “Confidential Information”) except in the ordinary
course of business or as required by applicable law. Without regard to whether
any item of Confidential Information is deemed or considered confidential,
material, or important, the parties hereto stipulate that as between them, to
the extent such item is not generally known in the wood industry, such item is
important, material, and confidential and affects the successful conduct of
Employer’s business and goodwill, and that any breach of the terms of this
Section 6.1 shall be a material and incurable breach of this Agreement.
Confidential Information shall not include: (i) information obtained or which
became known to Employee other than through his employment by Employer; (ii)
information in the public domain at the time of the disclosure of such
information by Employee; (iii) information that Employee can document was
independently developed by Employee, prior to his employment with the Employer;
(iv) information that is disclosed by Employee with the prior written consent of
Employer and (v) information that is disclosed by Employee as required by law,
governmental regulation or court order.
 
 
3

--------------------------------------------------------------------------------

 
 
Documents


6.2           Employee further agrees that all documents and materials furnished
to Employee by Employer and relating to the Employer’s business or prospective
business are and shall remain the exclusive property of Employer. Employee shall
deliver all such documents and materials, not copied, to Employer upon demand
therefore and in any event upon expiration or earlier termination of this
Agreement. Any payment of sums due and owing to Employee by Employer upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes Employer to withhold
any payments due and owing pending return of such documents and materials.


Inventions


6.3           All ideas, inventions and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
Term of this Agreement, whether or not during working hours, that are within the
scope of the business of Employer or that relate to or result from any of
Employer’s work or projects or the services provided by Employee to Employer
pursuant to this Agreement, shall be the exclusive property of Employer.
Employee agrees to assist Employer, at Employer’s expense, to obtain patents and
copyrights on any such ideas, inventions, writings, and other developments, and
agrees to execute all documents necessary to obtain such patents and copyrights
in the name of Employer.


Disclosure


6.4           During the Term, Employee will promptly disclose to the Board of
Directors of Employer full information concerning any interest, direct or
indirect, of Employee (as owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) or any member of his
immediate family in any business that is reasonably known to Employee to
purchase or otherwise obtain services or products from, or to sell or otherwise
provide services or products to, Employer or to any of its suppliers or
customers.


ARTICLE 7
COVENANT NOT TO COMPETE


Except as expressly permitted in Article 5 above, during the Term of this
Agreement, Employee shall not in Hong Kong or the People’s Republic of China
engage in any of the following competitive activities: (a) engaging directly or
indirectly in any business or activity substantially similar to any business or
activity engaged in (or proposed to be engaged in) by Employer; (b) engaging
directly or indirectly in any business or activity competitive with any business
or activity engaged in (or proposed to be engaged in) by Employer; (c)
soliciting or taking away any employee, agent, representative, contractor,
supplier, vendor, customer, franchisee, lender or investor of Employer, or
attempting to so solicit or take away; (d) interfering with any contractual or
other relationship between Employer and any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor; or (e)
using, for the benefit of any person or entity other than Employer, any
Confidential Information of Employer. The foregoing covenant prohibiting
competitive activities shall survive the termination of this Agreement and shall
extend, and shall remain enforceable against Employee, for the period of two (2)
years following the date this Agreement is terminated. In addition, during the
two-year period following such expiration or earlier termination, neither
Employee nor Employer shall make or permit the making of any negative statement
of any kind concerning Employer or its affiliates, or their directors, officers
or agents or Employee.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE 8
SURVIVAL


Employee agrees that the provisions of Articles 6, 7 and 9 shall survive
expiration or earlier termination of this Agreement for any reasons, whether
voluntary or involuntary, with or without cause, and shall remain in full force
and effect thereafter.  Notwithstanding the foregoing, if this Agreement is
terminated upon the dissolution of Employer, the filing of a petition in
bankruptcy by Employer or upon an assignment for the benefit of creditors of the
assets of Employer, Articles 6, 7 and 9 shall be of no further force or effect.


ARTICLE 9
INJUNCTIVE RELIEF


Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 9. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.


ARTICLE 10
TERMINATION


Termination by Employee


10.1           Employee may terminate this Agreement for Good Reason at any time
upon 30 days’ written notice to Employer, provided the Good Reason has not been
cured within such period of time. If the Employee terminates his employment with
the Employer for Good Reason, such termination will be considered to
be  effectively the same as termination without cause and  in such event,
Employee shall, at the Employer’s sole discretion, be entitled to either (i)
monthly salary payments for two (2) months, based on Employee’s monthly rate of
base salary at the date of such termination, or (ii) a lump-sum payment of
Employee’s salary for such two-month period, based on Employee’s monthly rate of
base salary at the date of such termination. Employee  shall also be entitled to
receive (i) payment for accrued and unpaid vacation pay and (ii) all bonuses
that have accrued during the term of the Agreement, but not been paid. Employee
will otherwise cease to accrue salary and other benefits upon the date of such
final payment, other than the Employer’s normal insurance policies for
terminated employees.  If the Employee voluntarily terminates his employment
with the Employer other than for Good Reason, the Employee shall cease to accrue
salary, personal time off, benefits and other compensation on the date of
voluntary termination and accrued benefits, if any, will be payable in
accordance with applicable benefit plan provisions.


Good Reason


10.2           In this Agreement, “Good Reason” means, without Employee’s prior
written consent, the occurrence of any of the following events, unless Employer
shall have fully cured all grounds for such termination within thirty (30) days
after Employee gives notice thereof:
 
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
any material failure to timely grant, or timely honor, any equity or long-term
incentive award;



 
(ii)
failure to pay or provide required compensation and benefits;



 
(iii)
any failure to appoint, elect or reelect him to the position of President,
Treasurer, Secretary, Principal Executive Officer, and Principal Financial and
Accounting Officer of Employer; the removal of him from such position; or any
changes in the reporting structure so that Employee reports to someone other
than the Board of Directors of the Employer;



 
(iv)
any material diminution in his title or duties or the assignment to him of
duties not customarily associated with Employee’s position as President,
Treasurer, Secretary, Principal Executive Officer, and Principal Financial and
Accounting Officer;



 
(v)
any relocation of Employee’s office as assigned to him by Employer, to a
location more than 25 miles from Employer’s current office;



 
(vi)
the failure of Employer to obtain the assumption in writing of its obligation to
perform the Employment Agreement by any successor to all or substantially all of
the assets of Employer or upon a merger, consolidation, sale or similar
transaction of Employer; or



 
(vii)
the voluntary or involuntary dissolution of Employer, the filing of a petition
in bankruptcy by Employer or upon an assignment for the benefit of creditors of
the assets of Employer.



The written notice given hereunder by Employee to Employer shall specify in
reasonable detail the cause for termination, and such termination notice shall
not be effective until thirty (30) days after Employer’s receipt of such notice,
during which time Employer shall have the right to respond to Employee’s notice
and cure the breach or other event giving rise to the termination.


Termination by Employer


10.3           Employer may terminate its employment of Employee under this
Agreement for cause at any time by written notice to Employee. For purposes of
this Agreement, the term “cause” for termination by Employer shall be (a) a
conviction of or plea of guilty or nolo contendere by Employee to a felony, or
any crime involving fraud or embezzlement; (b) the refusal by Employee to
perform his material duties and obligations hereunder; (c) Employee’s willful
and intentional misconduct in the performance of his material duties and
obligations; or (d) if Employee or any member of his family makes any personal
profit arising out of or in connection with a transaction to which Employer is a
party or with which it is associated without making disclosure to and obtaining
the prior written consent of Employer. The written notice given hereunder by
Employer to Employee shall specify in reasonable detail the cause for
termination. For purposes of this Agreement, “family” shall mean Employee’s
spouse and/or children.  In the case of a termination for the causes described
in (a) and (d) above, such termination shall be effective upon receipt of the
written notice. In the case of the causes described in (b) and (c) above, such
termination notice shall not be effective until thirty (30) days after
Employee’s receipt of such notice, during which time Employee shall have the
right to respond to Employer’s notice and cure the breach or other event giving
rise to the termination. Employee shall cease to accrue salary, personal time
off, benefits and other compensation on the date of “with cause” termination by
the Employer. Accrued benefits, if any, will be payable in accordance with
applicable benefit plan provisions of the Employer.
 

 
 
6

--------------------------------------------------------------------------------

 
 
Employer may terminate the employment of Employee at any time without notice and
without cause.   In such event, Employee shall, at the Employer’s sole
discretion, be entitled to either (i) monthly salary payments for two (2)
months, based on Employee’s monthly rate of base salary at the date of such
termination, or (ii) a lump-sum payment of Employee’s salary for such two-month
period, based on Employee’s monthly rate of base salary at the date of such
termination. Employee  shall also be entitled to receive (i) payment for accrued
and unpaid vacation pay and (ii) all bonuses that have accrued during the term
of the Agreement, but not been paid. Employee will otherwise cease to accrue
salary and other benefits upon the date of such final payment, other than the
Employer’s normal insurance policies for terminated employees.




Termination Upon Death


10.4           If Employee dies during the Term of this Agreement, this
Agreement shall terminate, except that Employee’s legal representatives shall be
entitled to receive any earned but unpaid compensation or expense reimbursement
due hereunder through the date of death.


Termination Upon Disability


10.5           If, during the Term of this Agreement, Employee suffers and
continues to suffer from a “Disability” (as defined below), then Employer may
terminate this Agreement by delivering to Employee thirty (30) calendar days’
prior written notice of termination based on such Disability, setting forth with
specificity the nature of such Disability and the determination of Disability by
Employer. For the purposes of this Agreement, “Disability” means Employee’s
inability, with reasonable accommodation, to substantially perform Employee’s
duties, services and obligations under this Agreement due to physical or mental
illness or other disability for a continuous, uninterrupted period of sixty (60)
calendar days or ninety (90) days during any twelve month period.  Upon any such
termination for Disability, Employee shall be entitled to receive any earned but
unpaid compensation or expense reimbursement due hereunder through the date of
termination.


ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS


Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Employer in its sole discretion.
During the Term hereof, Employee shall be entitled to vacation during each year
of the Term at the rate of four (4) weeks per year. Employee shall take such
vacation at a time approved in advance by Employer, which approval will not be
unreasonably withheld but will take into account the staffing requirements of
Employer and the need for the timely performance of Employee's responsibilities.




ARTICLE 12
BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer as they now or shall exist while this Agreement is in effect.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 13
GENERAL PROVISIONS


No Waiver


13.1           No failure by either party to declare a default based on any
breach by the other party of any obligation under this Agreement, nor failure of
such party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.


Modification


13.2           No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the parties to be charged therewith.


Choice of Law/Jurisdiction


13.3           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to any conflict-of-laws
principles. Employer and Employee hereby consent to personal jurisdiction before
all courts in the State of New York, and hereby acknowledge and agree that New
York is and shall be the most proper forum to bring a complaint before a court
of law.


Entire Agreement


13.4           This Agreement embodies the whole agreement between the parties
hereto regarding the subject matter hereof and there are no inducements,
promises, terms, conditions, or obligations made or entered into by Employer or
Employee other than contained herein.


Severability


13.5           All agreements and covenants contained herein are severable, and
in the event any of them, with the exception of those contained in Articles 1
and 4 hereof, shall be held to be invalid by any competent court, this Agreement
shall be interpreted as if such invalid agreements or covenants were not
contained herein.


Headings


13.6           The headings contained herein are for the convenience of
reference and are not to be used in interpreting this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Independent Legal Advice


13.7           Employer has obtained legal advice concerning this Agreement and
has requested that Employee obtain independent legal advice with respect to same
before executing this Agreement.  Employee, in executing this Agreement,
represents and warranties to Employer that he has been so advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has so obtained independent legal advice, or has, in his discretion, knowingly
and willingly elected not to do so.


No Assignment


13.8           Employee may not assign, pledge or encumber his interest in this
Agreement nor assign any of his rights or duties under this Agreement without
the prior written consent of Employer.
 
 
 
 
 
 
 
 
 
 


[Signature page follows]
 

 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.






GREEN DRAGON WOOD PRODUCTS, INC.




By: /s/ Mei Ling Law
Name: Mei Ling Law
Title: Authorized Signatory


KWOK LEUNG LEE




/s/ Kowk Leung Lee


 
10

--------------------------------------------------------------------------------

 
 